Citation Nr: 1639050	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a left ankle disability, claimed as secondary to the right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 10, 1973 to December 27, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in August 2016. He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled. Therefore, his request for a Board hearing is deemed to have been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2010 VA examiner diagnosed the Veteran with a prior post-traumatic deformity of the right ankle, with bilateral osteoarthritis and calcaneal spurs.  The Veteran stated that he injured his right ankle doing physical training during basic training.  He reported experiencing a twisting injury during train in December 1973.  The VA examiner opined that the bilateral ankle disabilities are less likely than not caused by or a result of service.  He noted that the Veteran did not claim a pre-service right ankle injury on his medical history form during his August 1973 enlistment physical.  He stated that the Veteran reinjured his right ankle within five days of beginning basic training and was medically discharged shortly thereafter.  Service medical records indicate that the Veteran had a pre-service severe right ankle fracture with residual chronic pain, and x-rays revealed a malunion deformity and arthritis.  His service treatment records document complaints of right ankle pain, but did not document a specific new right ankle injury.  For these reasons, the VA examiner opined that it was less likely as not that the Veteran's preexisting right ankle condition was aggravated by his military service.  

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111. The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304 (b). As there were no defects, infirmities, or disorders noted at entry into service, the Veteran's right ankle is presumed to have been in sound condition at this time.  However, this presumption can be rebutted by clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 C.F.R. § 3.304(b).

During the May 2010 VA examination and in a February 2010 statement, the Veteran stated that he injured his right ankle prior to service and re-injured it during basic training.  The Board finds these statements to be competent and credible.

The Board finds that the May 2010 VA examination report does not reflect the correct standard and further does not provide adequate reasons for disregarding the Veteran's report of an in-service right ankle injury, the opinion that the Veteran's right ankle injury existed prior to service, and the opinion that the right ankle injury was not aggravated by service.  Therefore, a new examination that addresses the unresolved medical questions is warranted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) ("before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who conducted the May 2010 VA examination (or a suitable substitute) for an addendum medical opinion.  The claims folder, along with a copy of this Remand, must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

The VA examiner should provide the following opinions:

a. The examiner should indicate whether (i) a right ankle disability clearly and unmistakably preexisted service and, if so, (ii) whether such preexisting disorder clearly and unmistakably was not aggravated by service.

The examiner should comment on the Veteran's lay statement that he reinjured his ankle during basic training.

b. If the answer to either of the above questions is no, then the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the current right ankle disability manifested during service.  The examiner must comment on the reported right ankle injury during service. 

c. Whether it is at least as likely as not (a 50 percent probability or greater) that the left ankle disability is related to or caused by the right ankle disability.

d. Whether it is at least as likely as not (a 50 percent probability or greater) that the left ankle disability is aggravated by the right ankle disability.


The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The VA examiner must provide a detailed rationale for all opinions rendered. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


